Citation Nr: 0506251	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for hypoglycemia.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active air service from February 1981 to 
February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the RO

In November 2004, the Board remanded the case to the RO in 
order that a video teleconference hearing before a veterans 
law judge be scheduled in accordance with the veteran's 
wishes.  In February 2005, she withdrew her hearing request.  
See 38 C.F.R. § 20.704(e) (2004).  Accordingly, the Board 
will proceed with consideration of the veteran's claim based 
on the evidence of record, as she has requested.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Prior to induction, on December 1980 report of medical 
history, the veteran reported frequent, severe headaches, 
dizziness, fainting spells, and sinusitis.  She was pregnant 
in service and gestational diabetes was diagnosed at that 
time.  The post service medical records show the presence of 
hypoglycemia.  

Regarding sinusitis, the veteran reported that condition 
prior to entry onto active duty.  She was treated for sinus 
symptoms in service and complains of current sinus 
symptomatology.  In view of these facts, the Board is of the 
opinion that current VA examinations are warranted.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should schedule a VA 
endocrinologic examination to determine 
presence and etiology of hypoglycemia.  
The claims file should be made available 
to and reviewed by the examiner in 
conjunction with the requested 
examination.  All tests deemed necessary 
should be conducted.  It is requested 
that the examiner obtain a detailed 
clinical history.

If hypoglycemia is diagnosed the examiner 
is requested to render an opinion as to 
whether it is as likely as not that the 
hypoglycemia is related to service, to 
include the gestational diabetes, or if 
it is determined that the hypoglycemia 
pre-existed service, whether it is as 
likely as not that the hypoglycemia was 
aggravated by service beyond the normal 
expected course of that disorder.   A 
rationale for all opinions and 
conclusions must be provided.

2.  The RO should schedule a VA 
examination by an ear, nose, and throat 
specialist to determine the nature 
severity and etiology of the sinusitis.  
The claims file should be made available 
to and reviewed by the examiner in 
conjunction with the requested 
examination.  All tests deemed necessary 
should be conducted.  It is requested 
that the examiner obtain a detailed 
clinical history.

If sinusitis is diagnosed, the examiner 
is requested to render an opinion as to 
whether it is as likely as not that the 
sinusitis is related to service, or if it 
is determined that the sinusitis pre-
existed service, whether it is as likely 
as not that the sinusitis was aggravated 
by service beyond the normal expected 
course of that disorder.  A rationale for 
all opinions and conclusions must be 
provided.

3.  Thereafter, the RO should 
readjudicate the issues on appeal herein.  
The RO must review the entire body of 
evidence to include service medical 
records covering the entire period of the 
veteran's service.  If the benefits 
sought remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter the case should be returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




